                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 WASEEM DAKER,

                Plaintiff – Appellant,                     CIVIL ACTION NO.: 6:18-cv-6

        v.                                                 (USCA No. 19-11250)

 STATE OF GEORGIA,

                Defendant – Appellee.


                                            ORDER

       The appeal in the above-styled action having been dismissed, for want of prosecution by

the United States Court of Appeals for the Eleventh Circuit;

       IT IS HEREBY ORDERED that the Mandate of the United States Court of Appeals for

the Eleventh Circuit is made the Judgment of this Court.

       SO ORDERED, this 6th day of May, 2019.




                                         R. STAN BAKER
                                         UNITED STATES DISTRICT JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA
